I must respectfully dissent. I believe that the officers could make an investigatory stop of the truck based upon Terry v. Ohio
(1968), 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889, for two reasons. First, the officers had reasonable suspicion that appellee had committed criminal trespass. The officers could reasonably rely upon Newton's statement that appellee had returned to the house when considering the events of the day as a whole. The United States Supreme Court did not rule on the legality of a brief detention of an individual to investigate misdemeanors that did not occur in the officer's presence inUnited States v. Hensley (1985), 469 U.S. 221, 105 S.Ct. 675,83 L.Ed.2d 604. I believe that when there is greater reliability of the source, there should also be a greater ability for officers to briefly stop individuals to investigate misdemeanors. Just because a crime is classified as a misdemeanor should not also mean that we should limit a police officer's ability to investigate that crime.
Second, the United States Supreme Court in Hensley allows police to make a Terry stop for "crimes involving a threat to public safety." Hensley, 469 U.S. at 229, 105 S.Ct. at 680,83 L.Ed.2d at 612-613. In the present case, appellee had entered Newton's premises even after being warned twice by police not to return. Newton had told the police that she and appellee had been arguing. Garrison stated that he thought appellee "was going to get her." When considering the *Page 284 
events of the night as a whole, there was a real potential for the crime of domestic violence to occur in the immediate future. Therefore, I would hold that the trial court erred in excluding the evidence, and the decision should be reversed and remanded.